DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
In regards to claim 17, the limitations “claim 1” should apparently --claim 10--.
Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of predicting emergence of an ulcer on at least a right foot or left foot of a patient, classified in A61B 5/015.
II. Claims 10-17, drawn to a system for predicting emergence of an ulcer on a foot of a patient, classified in A61B 5/445.
III. Claims 18-23, drawn to a system for predicting emergence of an ulcer on at least a right foot or a left foot of a patient, classified in A61B 5/447.
IV. Claims 24-29, drawn to a system for predicting emergence of an ulcer on at least a right foot or a left foot of a patient, classified in A61B 2576/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II, III & IV are related as process (invention I) and apparatus (inventions II, III or IV) for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand; for example, the process can be performed by a pair of closed platforms with arrays of temperature sensors thereon, a comparator that determines whether the first and second plurality of discrete temperature data values presents a plurality of patterns indicative of emergence of an ulcer of the respective sole of the left and right feet of the patient and compares the first and the second plurality of discrete temperature data values against the normal temperature profile of the patient, and a display that outputs information predicting emergence of an ulcer on at least one of the two feet of the patient.
Inventions II, III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions do not overlap in scope, i.e., are mutually exclusive; for example, invention II requires a closed platform whereas inventions III & IV do not; similarly, invention III requires an open platform having a substrate comprising a rigid material whereas invention II & IV do not; similarly, invention IV requires an open platform having a substrate with thermochromic material configured to form a first set of temperature data values and a second set of temperature data values whereas invention II & III do not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1)	Separate classification thereof
	(2)	A separate status in the art when they are classifiable together; and,
	(3)	A different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Steven G. Saunders on December 12, 2022 a provisional election was made without traverse to prosecute the invention of group II, claims 10-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 & 18-29 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “pattern recognition system further configured to determine whether at least one of the plurality of discrete temperature data values presents one of a plurality of patterns predictive of emergence of an ulcer by comparing the plurality of discrete temperature data values against the normal temperature profile of the patient” and an “analyzer being configured to produce output information indicating a result of the determination of whether the plurality of discrete temperature data values present one of the plurality of patterns predictive of emergence of an ulcer” in claim 10, and “an orientation module configured to apply at least one transformation to at least the first plurality of discrete temperature data values to align the first features of first plurality of discrete temperature data values with corresponding second features of the second plurality of discrete temperature data values” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoureshi (US 2008/0109183).
In regards to claim 10, Shoureshi discloses a system for predicting emergence of an ulcer on a foot of a patient, the foot having a sole and an arch, the system comprising: 
a closed platform configured to generate a plurality of discrete temperature data values of the sole of the foot of the patient, the closed platform having a substrate with an array of temperature sensors comprising a plurality of temperature sensors (see par 0007-0008), the closed platform also comprising a flexible material configured to conform the array of temperature sensors substantially to said arch of the foot (see at least par 0035-0048); 
a pattern recognition system configured to receive a normal temperature profile of the foot of the patient (see at least par 0010, 0019 & 0021), the pattern recognition system further configured to determine whether at least one of the plurality of discrete temperature data values presents one of a plurality of patterns predictive of emergence of an ulcer by comparing the plurality of discrete temperature data values against the normal temperature profile of the patient (see at least fig. 1 and par 0010, 0022 & 0048); and 
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating a result of the determination of whether the plurality of discrete temperature data values present one of the plurality of patterns predictive of emergence of an ulcer (see at least fig. 1 and par 0007 & 0026).
In regards to claim 16, Shoureshi discloses the system as defined by claim 10 wherein said pattern recognition is configured also to use a different plurality of discrete temperature data values to determine whether at least one of the plurality of discrete temperature data values presents one of a plurality of patterns indicative of emergence of an ulcer of the sole of the foot of the patient (see at least par 0019-0020 & 0022).  
In regards to claim 17, Shoureshi discloses the system as defined by claim 10 wherein the closed platform comprises an insole, a shoe, or a sock (see at least par 0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi (US 2008/0109183) in view of Schmidt (US 2011/0122251).
  In regards to claim 11, Shoureshi discloses the system as defined by claim 10, that fails to explicitly teach a system further comprising: an orientation module configured to apply at least one transformation to at least the first plurality of discrete temperature data values to align the first features of first plurality of discrete temperature data values with corresponding second features of the second plurality of discrete temperature data values.  However, Schmidt teaches that it is known to provide a system further comprising: an orientation module 430 (i.e. software portion that correlates first and second IR image data) configured to apply at least one affine transformation to at least the first plurality of discrete temperature data values 404 to align the first features of first plurality of discrete temperature data values with corresponding second features of the second plurality of discrete temperature data values 414 (see at least abstract; figs. 1-5B; par 0009-0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Shoureshi further comprising: an orientation module configured to apply at least one transformation to at least the first plurality of discrete temperature data values to align the first features of first plurality of discrete temperature data values with corresponding second features of the second plurality of discrete temperature data values as taught by Schmidt since such a modification would amount to applying a known technique (i.e. as taught by Schmidt) to a known device (i.e. Shoureshi) ready for improvement to achieve a predictable result such as correlating the first and the second IR image data, e.g. resulting in aligned or registered corresponding IR images (see par 0060 of Schmidt)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Shoureshi discloses the system as defined by claim 11, that fails to provide a system wherein the at least one transformation comprises at least one affine transformation. However, Schmidt teaches that it is known to provide a system wherein the at least one transformation comprises an affine transformation (see at least abstract; figs. 1-5B; par 0009-0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Shoureshi wherein the at least one transformation comprises an affine transformation as taught by Schmidt since such a modification would amount to applying a known technique (i.e. as taught by Schmidt) to a known device (i.e. Shoureshi) ready for improvement to achieve a predictable result such as correlating the first and the second IR image data, e.g. resulting in aligned or registered corresponding IR images (see par 0060 of Schmidt)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).  
In regards to claim 13, Shoureshi discloses the system as defined by claim 12, that fails to explicitly teach a system wherein the at least one affine transformation comprises at least one of reflection, rotation, scaling and translation. However, Schmidt teaches that it is known to provide a system wherein the at least one affine transformation comprises at least one of reflection, rotation, scaling and translation (see at least abstract; figs. 1-5B; par 0009-0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Shoureshi wherein the at least one affine transformation comprises at least one of reflection, rotation, scaling and translation as taught by Schmidt since such a modification would amount to applying a known technique (i.e. as taught by Schmidt) to a known device (i.e., Shoureshi) ready for improvement to achieve a predictable result such as correlating the first and the second IR image data, e.g. resulting in aligned or registered corresponding IR images (see par 0060 of Schmidt)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Shoureshi discloses the system as defined by claim 11, that fails to explicitly teach a system wherein the at least one transformation aligns the first features and the second features to a common coordinate system, said orientation module being configured to change the orientation, relative to the common coordinate system, of at least one of the first and second plurality of discrete temperature data values for one or more of X-axis translation, X-axis rotation, Y-axis translation, Y-axis rotation, Z-axis translation, and Z-axis rotation. However, Schmidt teaches that it is known to provide a system wherein the at least one transformation aligns the first features and the second features to a common coordinate system, said controlling comprising changing the orientation, relative to the common coordinate system, of at least one of the first and second plurality of discrete temperature data values for one or more of X-axis translation, X-axis rotation, Y-axis translation, Y-axis rotation, Z-axis translation, and Z-axis rotation (see at least abstract; figs. 1-5B; par 0009-0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Shoureshi wherein the at least one transformation aligns the first features and the second features to a common coordinate system, said controlling comprising changing the orientation, relative to the common coordinate system, of at least one of the first and second plurality of discrete temperature data values for one or more of X-axis translation, X-axis rotation, Y-axis translation, Y-axis rotation, Z-axis translation, and Z-axis rotation as taught by Schmidt since such a modification would amount to applying a known technique (i.e. as taught by Schmidt) to a known device (i.e., Shoureshi) ready for improvement to achieve a predictable result such as correlating the first and the second IR image data, e.g. resulting in aligned or registered corresponding IR images (see par 0060 of Schmidt)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoureshi (US 2008/0109183) in view of Owen et al. (US 2006/0126085) (“Owen” hereinafter).
Shoureshi discloses the system as defined by claim 11, that fails a system wherein the at least one transformation comprises a non-affine transformation.  
However, Owen teaches that it is known to provide a system wherein the at least one transformation comprises a non-affine (i.e., non-linear) transformation (see at least abstract and figs. 1A-D & 2-3 and par 0041-0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Shoureshi wherein the at least one transformation comprises a non-affine transformation as taught by Owen since such a modification would amount to applying a known technique (i.e., as taught by Owen) to a known device (i.e., as taught by Shoureshi) ready for improvement to achieve a predictable result such as changing the color of the temperature profile in a non-linear fashion in order to highlight desired thermal aspects of the resulting temperature profile--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0020573 to Kacenjar discloses image analysis systems using non-linear data processing techniques and methods using same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791